DETAILED ACTION
1.	This office action is a response to communication submitted on 07/15/2020.
2. 	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 12 recite “a cascade control”. The term cascade control is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear how the DC bus is controlled by a cascade control since the claims do not provide any structure or steps   wherein a person skilled in the art will recognize a cascade control as a well-known process or circuit. Thus, the claims do not define the method steps or system features to provide a clear meaning of said recitation.  
Claims 7 and 13 recite "fast" and "slow"; it is are vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which they refer. The claims do not provide essential information for a person skilled in the art to clearly understand what a slow control loop or fast control loop are, how are constructed, and leading  the claims to the questions if the terms fast and slow are directed to the time or speed of the system or motor control. 


Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 5196769 A).
In regards to claims 1, 10, 15 and 16, Chiba discloses and shows a method for bringing a textile machine (intended use, see col. 1 lines 12-16) to a controlled standstill (implicitly, see col. 4 to col. 5 line 32) in a condition without power supply or with reduced or disturbed power supply (see abstract), the textile machine having at least two axes provided to be driven in synchronization (col. 1 lines 12-16) by respective separately controlled electric motors (see Fig. 11, elements VDC; 103, 105, 103B and 205) connected to a common intermediate voltage circuit (Fig. 11, elements VDC), and in which at least one electric motor acting as power generator (see col . 8) can supply electric power to at least one other electric motor via the common DC bus (see col. 8), wherein the voltage (see col. 8) on the common DC bus is controlled by varying at least two variables (implicitly) in such a way that the value of this voltage follows a previously defined curve while the textile machine is being brought to a standstill (see col. 8 and Figs. 8 and 10 and see Figs, 2-3 where even flow of energy, target voltage and said other variables are used when deceleration, or  power reduction or interruptions are performed).
Chiba does not explicitly discloses the wording of "two variables" and to a controlled standstill Chiba implicitly discloses these features, for example, when changing the operating state of one  Owing to this, the deviation voltage between the DC voltage and the target value becomes large, and the correction quantity for the speed instruction is increased and the deceleration for the motor is expedited to bring it to a stop, hence multiple variable, such speed, regenerative power and voltage on inverter side is clearly used for control. 
Thus, given the teaching of Chiba, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify two motor variables such (power, speed, rotation, voltage or the like) to provide an steady voltage operation for a time, consequently improving the system reliability and security when changing from one mode to another or  when a service interruption has been detected.
In regards to claims 2 and 11, Chiba discloses at least one of said variables is a motor parameter [(Imot, Vmot, Φmot, Tmot)] of one or more electric motors (see cols. 4-5 and 8 ).
In regards to claims 3 and 17, Chiba discloses that one or more main axes are selected that have a higher energy content during normal operation of the textile machine than the other axes of the textile machine, and that at least one motor parameter [(Imot, Vmot, Φmot, Tmot)] of only one or more electric motors driving a main axis of the textile machine is varied (see col. 8).

In regards to claims 6 and 12, Chiba discloses that the voltage [[(V)]] on the common DC bus is controlled by a cascade control (As best understood given the 112 issue explained above, VDC on Figs. 1, 8-9 and 11 show a cascade controlling).

7.	Claims 4- 5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 5196769 A) in view of TAKEMURA (JP 2008079974 A).
In regards to claims 4- 5, and 18-19, Chiba does not explicitly discloses that the textile machine is a machine for the manufacture of a product made from textile material, comprising one or more pattern-forming elements controllable by means of electric controller, and that at least part of said controller of the pattern-forming elements is connected to the common DC bus, and that the pattern-forming elements are controlled in such a way during the period the textile machine comes to a  standstill that they remain in operation forming the pattern until the textile machine has come to a complete standstill, as with a controlled switching-off of  the textile machine.
However, TAKEMURA further discloses and shows (Figs. 1-6) devices which generate patterns on textiles or have a pattern forming elements for textiles and multiple motors. For example, when an energization interruption command is input during the sewing (S11), energization to the exciting coils of the X, Y-axis driving motors is interrupted (S12). When a pattern being sewed at present is re-sewed (S15: Yes) in the energization interruption state, the sewing start position of the pattern being sewed at present is stored as the sewing restart position (S16). When the sewing is restarted by the start operation of a start/stop switch (S17: Yes), the amount of movement from the present position 
Thus, given the teaching of TAKEMURA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method/system of Chiba as to provide forming manufacture patterns driven by the motors until the machine reached a steady condition or disconnection of power, consequently improving the system reliability and security.
Allowable Subject Matter
8.	Claims 7-8 and 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Related Prior Arts
9.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(US 9325263 B1), discloses AC motor drives include: offset printing machines, manufacturing machines in the pulp and paper industry, iron industry and textile industry, movement of cranes, conveyors and trolleys, air conditioning systems, sealed compressors and submerged pumps. FIG. 5 shows current waveforms obtained by injecting a roto-pulsating high frequency magnetic field with respect to a motor operating at standstill (or when the high frequency test signal is injected on a reference frame that travels with a different speed than the rotor).
(US 6025666 A), shows FIGS. 2 and 3 illustrate a typical industrial or motion control torque versus speed profile for an induction motor drive. The profile has a constant torque portion from standstill to the corner speed Vcor. Then, in order to minimize the power electronics size and complexity, the output shaft power is kept constant over the remainder of the speed range from Vcor to Vmax. This characteristic is achieved by maintaining a constant magnitude of AC magnetic flux in the motor and a constant magnitude of the AC current from zero speed to Vcor. Constant magnetic flux magnitude is (approximately) achieved by controlling the applied AC voltage, usually by means of pulse width modulation (PWM), such that the applied AC voltage magnitude increases linearly, proportionally to the speed. FIG. 7 shows motor 401 proximate a position sensor 402 for sensing angular position of the rotor, and their further interconnections with a control module 403 and inverter switches 404 connected to a DC bus 405. 
(US 20100181952 A1), shows FIG. 6 is a circuit diagram of a first embodiment according to the present invention, in which a gate driver 34 switches power switches M1-M6 in a PWM inverter 32 according to a signal PWM_TEST provided by an internal digital initial angle detector 46 so as to apply different voltage vectors to a PMSM 30, a shunt resistor Rdc is coupled to the PMSM 30 for establishing a DC-link current idc related to a motor current of the PMSM 30 to be detected to generate a sensing signal Vs, an internal analog current processing circuit 36 generates an over-current signal OC and a zero-current signal ZC according to the sensing signal Vs, and the internal digital initial angle detector 46 generates the signal PWM_TEST according to the over-current signal OC and the zero-current signal ZC. FIG. 7 is a waveform diagram of the circuit shown in FIG. 6. When the PMSM 30 is started from standstill, a starting signal INI_ST, as shown by the waveform 60, is provided to enable 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846